                                            Case 3:21-cv-06055-SI Document 15 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM DAVID BUSH,                                Case No. 21-cv-06055-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     UNITED STATES DEPARTMENT OF
                                         HEALTH AND HUMAN SERVICES, et
                                  11     al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                              The Court has dismissed the amended complaint without leave to amend. Judgment is
                                  14
                                       hereby entered against plaintiff and in favor of defendants.
                                  15

                                  16
                                              IT IS SO ORDERED AND ADJUDGED.
                                  17

                                  18
                                       Dated: September 21, 2021                     ______________________________________
                                  19                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
